Title: To James Madison from William Lee, 21 June 1808
From: Lee, William
To: Madison, James



Sir
Bordeaux June 21: 1808

Mr. Baker having put all the letters addressed to me into the possession of the Commissary General of Police at Lorient prevented my receiving the one you did me the honor to write me by that Gentleman under date of the 2d. of May until this morning.  I feel much obliged for your goodness in leaving open the packet for Mr. Erving.  I had before seen detached parts of those documents in the public prints which greatly increased my desire to peruse the whole.
I have long had a cask of old Carbonneux wine for you and another for the President but no safe conveyance has as yet offered for them.  I have been round with Mr. Baker and purchased a number of articles for Mrs. Madison which we intended to ship in the Charleston Packet but an embargo has prevented the sailing of this Vessel and I fear she will be detained some weeks.  When she goes as she will be in ballast I think I shall venture to make your stock of such articles as you usually order from here good.  It would give Mrs. Lee infinite pleasure if Mrs. Madison would allow her to send her out from time to time such fancy articles as would be thought to please in America.  The old Cognac from what I have heard has reached you by this time.  I hope it has not been adulterated.  With great respect I have the honor to remain your obliged and obedient servant

Wm. Lee

